Civilian pay; reduction in force. — Plaintiff, a veteran preference eligible, sues to recover back pay lost when he was separated from his position in the Department of the Interior pursuant to a reduction in force action, plaintiff urging that the transfer was invalid and that his separation by reduction in force was improper. The case came before the court on the parties’ cross motions for summary judgment. Upon consideration thereof, together with the briefs and oral argument of counsel, the court concluded that there was no significant difference between this case and that reported with respect to a similarly situated co-worker of plaintiff, Paul E. Sweeney, in Sweeney v. United States, 177 Ct. Cl. 651 (1966) and that on the authority of that decision and Colbath v. United States, 169 Ct. Cl. 414, 341 F. 2d 626 (1965), plaintiff was not entitled to recover, and on December 18, 1967, the petition was dismissed. Plaintiff’s motion for rehearing was denied by the court on February 16, 1968.